Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 2, 9-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahnke et al. (US20190148753).
2.	Regarding claims 1, 2, 9-17, 19 and 20, Jahnke teaches a fuel cell system (see Fig. below) comprising: a fuel cell module having an inlet and an outlet, the fuel cell module configured to receive a fuel stream comprising gaseous fuel at the inlet and to expel a depleted fuel stream from the outlet; and an exhaust processing module in fluid communication with the fuel cell module; wherein the exhaust processing module is disposed relative to the fuel cell module such that waste heat from the fuel cell module is usable by the exhaust processing module; wherein the fuel cell system is configured to direct a first portion of the depleted fuel stream to the exhaust processing module, the depleted fuel stream comprising depleted fuel and at least one gaseous byproduct including oxygen and carbon dioxide; wherein the exhaust processing module is configured to subject the first portion of the depleted fuel stream to co-electrolysis using the waste heat from the fuel cell module to produce a fuel-enriched stream; and
wherein the fuel cell system is configured to direct the fuel-enriched stream to the inlet of the fuel cell module (see Fig. below).
3.	Jahnke teaches an afterburner 440 in fluid communication with the fuel cell module and disposed downstream of the outlet [0040], Figures 4A-F.

    PNG
    media_image1.png
    566
    816
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jahnke et al. (US20190148753) as applied to claims 1 and 16 in view of McLarty (US20150280265).
5.	Regarding claims 3-8 and 18, the complete discussion of Jahnke as applied to claims 1 and 16 is incorporated herein. Jahnke teaches a plurality of fuel cell stacks ([0034], [0039]). However, they are silent about the limitations of claims 3-8 and 18.
6.	McLarty teaches secondary fuel cell 110 as a solid-oxide fuel cell (SOFC) [0042
and a solid oxide electrolyzer cell (SOEC) 120 [0043], and a high temperature fuel cell 20 including solid oxide configurations [0034] comprising CO2 exhaust [0035], and removing water [0011] (exhaust 116 of the secondary fuel cell 110, the product of which is primarily water [0043]) for the benefit of a fuel cell that relies on electrolysis to generate oxygen 124 for the cathode 28 [0042], minimizing thermal gradients in the fuel cell stack, and reducing mechanical stress and entropy generation across the cell [0052].
7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jahnke with McLarty’s teachings for the benefit of a fuel cell that relies on electrolysis to generate oxygen 124 for the cathode 28, minimizing thermal gradients in the fuel cell stack, and reducing mechanical stress and entropy generation across the cell.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722